Citation Nr: 0829346	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the right anterior distal thigh, muscle 
group XIII, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left anterior calf, muscle group XI, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left anterior thigh, muscle group XV, 
currently evaluated as 10 percent disabling.

6.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  His service personnel records reflect that he served 
in Europe during World War II and was the recipient of the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for higher 
evaluations for the veteran's shrapnel fragment wounds, as 
well as the issue of special monthly compensation based on 
the need for aid and attendance are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bilateral hearing loss disability is related to service.

2.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus.  Therefore, no further development is required to 
comply with the notice or duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)], or 
the regulations implementing it.

The Board observes that the veteran's claims file was lost, 
and attempts to rebuild it did not result in the procurement 
of the veteran's service medical records or other pertinent 
materials.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

Analysis

As an initial matter, the evidence establishes that the 
veteran served and was injured in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may be presumed for organic diseases of 
the nervous system that have manifested to a compensable 
degree of 10 percent or more within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A VA treatment record dated in January 2006 indicates the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
40
45
60
Not 
tested
70

Left
40
40
65
80
95


Binaural amplification was recommended and hearing aids were 
ordered.

On VA examination in May 2007, the examiner noted that the 
veteran was a World War II combat veteran and that he 
experienced acoustic trauma in service.  He indicated that 
hearing loss had been found on VA hearing evaluation in 2006.  
Audiometric testing was apparently not carried out.  The 
examiner stated that the claims file was reviewed, but that 
there was insufficient information for him to provide an 
opinion regarding the veteran's hearing loss and tinnitus.

Having carefully reviewed the evidence in this case, the 
Board has determined that service connection is warranted for 
bilateral hearing loss disability and tinnitus.  In assessing 
this claim, the Board observes that it has been hindered by 
an absence of evidence because the veteran's claims file was 
lost by VA.  The evidence does demonstrate that the veteran 
was exposed to acoustic trauma as a participant in combat.  
In fact, the veteran was injured in combat and received the 
Purple Heart Medal.  The May 2007 VA examiner stated that he 
could not provide an opinion regarding the etiology of the 
veteran's claimed hearing loss disability and tinnitus.  The 
Board has not been presented with any negative opinion 
regarding the etiology of these disabilities.  In light of 
evidence showing current hearing loss disability and 
tinnitus, and acoustic trauma in service, the Board finds 
that service connection is reasonably in order.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The veteran is currently in receipt of service connected 
benefits for a shrapnel wound of the right anterior distal 
thigh, muscle group XIII; a shrapnel wound of the left 
anterior calf, muscle group XI; and residuals of a shrapnel 
wound of the left anterior thigh, muscle group XV.  On VA 
examination in March 2006, the examiner identified the 
affected areas as muscle groups XI and XIV, noting that the 
veteran was struck in the anterior left thigh and calf and 
the right anterior distal thigh near the knee.  It is unclear 
to the Board which muscle groups are affected.  Moreover, 
while the examiner indicated muscle group XIV, which acts on 
the knee and hip, he apparently did not evaluate the 
veteran's affected hip.  The Board has determined that the 
March 2006 examination is insufficient for rating purposes, 
and that an additional examination is necessary.

The Board notes that further development and adjudication of 
the veteran's increased rating claims may provide evidence in 
support of his claim for special monthly compensation based 
on the need for aid and attendance.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

In light of the above discussion, the Board has concluded 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

The veteran should be scheduled for a VA 
examination or examinations determine the 
exact nature and extent of all current 
residuals of shrapnel wounds to the 
right anterior distal thigh (muscle group 
XIII), the left anterior calf (muscle 
group XI), the left anterior thigh 
(muscle group XV).  The examiner should 
provide a discussion of the nature of the 
initial injury, to the extent known, as 
it relates to all current complaints, 
including degenerative changes and 
impairment of all affected joints.  The 
examiner should clearly identify all 
residuals of the in-service wounds to 
include neurologic and muscle 
manifestations. If muscle groups other 
than those specified (and for which the 
veteran is currently in receipt of 
service-connected disability benefits) 
are involved, the examiner should so 
state.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


